Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. 
Regarding 103 rejection of claims 1, 11, 21, 30, Applicant argues in substance that combined teachings of Xue and Chae fail to teach “a result of beam search procedure”
In response to argument, Examiner respectfully disagree.  Newly cited Kim reference teaches UEs performing sensing and decoding information from other UEs to send to base station.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5, 8, 11-15, 21-25, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (USPN 2015/0049732) in view of Chae et al (USPN 2021/0058914) and Kim et al (USPN 2017/0171690)

	Regarding claim 11, Xue discloses 
	an apparatus for wireless communications at a base station, comprising: (eNB comprising [0043, 0045], FIG. 1
	a processor adapted to determine that a direct link between a first User Equipment (UE) and a second UE should be established (processor, FIG. 1 #41, operable to monitor UEs, e.g. FIG. 1 #23, for D2D link suitability [0009-0011]
	a transmitter adapted to transmit information to the first UE and the second UE to enable a discovery procedure between the first UE and the second UE (RF transceiver, FIG. 1 #42, operable to transmit information to UEs to enable the UEs to search/discovery each other [0015, 0020], FIGs. 2-4
	a receiver adapted to receive a message from the first UE or the second UE that indicates a result (RF transceiver, FIG. 1 #42, operable to receive an ACK from receiving UE, e.g. UE-B, indicating successful decoding message from UE-A [0011, 0016], FIG. 2
 	Xue does not expressly disclose transmit information to enable a beam search procedure between the first UE and the second UE

	Chae discloses transmit information to enable a beam search procedure between the first UE and the second UE (base station/gNB transmits signaling information, e.g. resource pool, period, type, size, to UEs 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmit information to enable a beam search procedure between the first UE and the second UE” as taught by Chae into Xue’s system with the motivation to allow a base station to select a pair of UEs and to enable the UEs to initiate beam search to discover each other when the UEs have direct data for transmission to save time and LTE resources (Xue, paragraph [0009-0011, 0015], FIGs. 1, 2)
	Combined system of Xue and Chae does not expressly disclose a result from the first UE or the second UE that indicates a result of the beam search procedure
	Kim discloses a result from the first UE or the second UE that indicates a result of the beam search procedure (UE sensing event information from another UE, within D2D coverage, and providing sensed information to base station [0326-0352], FIGs. 14-17
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a result from the first UE or the second UE that indicates a result of the beam search procedure” as taught by Kim into combined system of Chae and Xue with the motivation to allow UEs/V2V devices to discover and report critical events such as car accidents (Xue, paragraph (Kim, [0326-0352], FIGs. 14-17)

Claims 1, 21, 30 are rejected based on similar ground(s) provided in rejection of claim 11.

	Regarding claims 2, 12, 22, Xue discloses base station directing a specific UE, e.g. UE-A, to be a transmitter and another UE, e.g. UE-B, to be receiver [0015].  Xue does not expressly disclose first UE is a beam search transmitter, a beam search receiver

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “first UE is a beam search transmitter, a beam search receiver” as taught by Chae into Xue’s system with the motivation to allow a base station to select a pair of UEs and to enable the one of the UEs to initiate beam search to discover the other UE to allow the pair of UEs to establish D2D link faster.

	Regarding claims 3, 13, 23, Xue discloses base station allocating PUSCH resource and PUDSCH resource to corresponding transmitting UE and receiving UE [0015], FIG. 2

	Regarding claims 4, 14, 24, Xue discloses base station allocating PUSCH resource and PUDSCH resource to corresponding transmitting UE and receiving UE [0015], FIG. 2

	Regarding claims 5, 15, 25, Xue does not expressly disclose “the information includes a number or ID of a transmit or receive beams to be used in the beam search procedure”
 	Chae discloses base station provides indication of number of beams to be used in beam search procedure [0110]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the information includes a number or ID of a transmit or receive beams to be used in the beam search procedure” as taught by Chae into Xue’s system with the motivation to allow a base station to select a pair of UEs and to enable the one of the UEs to initiate beam search to discover the other UE to allow the pair of UEs to establish D2D link faster.

	Regarding claims 8, 18, 28, Xue does not expressly disclose “transmitting information about a subsequent periodic or aperiodic or semi-persistent beam search“
 	Chae discloses UEs configured for receiving aperiodic nature of beam discovery resource(s) that correspond to cardinal directions and heading angle directions of UE/vehicle which would vary depending on type of road [0117]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting information about a subsequent periodic or aperiodic or semi-persistent beam search” as taught by Chae into Xue’s system with the motivation to allow a base station to select a pair of UEs and to enable the UEs to initiate beam search to discover each other when the UEs have direct data for transmission to save time and LTE resources (Xue, paragraph [0009-0011, 0015], FIGs. 1, 2)

Claims 9, 19, 29, 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Chae and Kim and in further view of Lu et al (USPN 2018/0219604).

	Regarding claims 9, 19, 29, combined system of Xue, Chae, and Kim does not expressly disclose receiving information from the first UE or the second UE that indicates a beam failure has occurred
	Lu discloses UE sending message to base station indicating beam failure has occurred [0013, 0014, 0016], FIGs. 3, 4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving information from the first UE or the second UE that indicates a beam failure has occurred” as taught by Lu into combined system of Kim, Chae and Xue’s 

	Regarding claims 10, 20 combined system of Xue, Chae, and Kim does not expressly disclose receiving a request from the first UE or the second UE for an additional beam search procedure
	Lu discloses UE notifying base station of beam failure and requests to activate backup beam [0070-0080], FIGs. 3-4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving a request from the first UE or the second UE for an additional beam search procedure” as taught by Lu into combined system of Kim, Chae and Xue’s with the motivation to allow a UE to indicate beam failure to initiate beam recovery procedure with help from base station.
Allowable Subject Matter
Claims 7, 17, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI NGUYEN/Primary Examiner, Art Unit 2469